Case 1:18-cv-03627-GBD Document 42 Filed 06/15/21 Page 1of1

 

 

 
  

UNITED STATES DISTRICT COURT

Ws ALIN FILE
SOUTHERN DISTRICT OF NEW YORK —

 

 

SD, PPPS TE ANSI EN TOE R RE Ne

 

 

 

ween eee eee ee ee ee ee ee eee ee eee x .
CASSANDRA WHITE, ; N15 29

Plaintiff,

ORDER
-against-
18 Civ. 03627 (GBD)

MANHATTAN AND BRONX SURFACE
TRANSIT OPERATING AUTHORITY and
METROPOLITAN TRANSIT AUTHORITY,

Defendants.
—e wee ee ewe eee ew we eee er he ee he xX

GEORGE B. DANIELS, United States District Judge:
The Parties’ request to extend the time for discovery until July 16, 2021 is GRANTED.
The initial conference scheduled for June 16, 2021 is adjourned until July 28, 2021 at 9:30

a.m.

Dated: New York, New York
June 15, 2021 SO ORDERED.

GHOR B. DANIELS
ited States District Judge

 

 

 
